Citation Nr: 1243858	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  11-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.

This appeal to the Board of Veterans' Appeals (Board) arose  from an April 2010 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  In May 2010, the Veteran submitted a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2011, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  An August 2012 letter informed him that his hearing was scheduled for October 2012.   However, in correspondence received in October 2012, the Veteran cancelled his hearing request.  

In November 2012, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket upon his own motion, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran has asserted in-service noise exposure, the record also documents reports of post service noise exposure. 

3.  Although the Veteran currently has bilateral hearing loss  to an extent recognized as a disability for VA purposes, competent, probative evidence indicates that such disability, which was first shown many after the Veteran's discharge from service, is not medically-related to service. 

4.  Competent, persuasive evidence does not establish that the Veteran's claimed tinnitus has existed since service or is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2009 letter specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The April 2010 RO rating decision reflects the initial adjudication of the claims after issuance of the December 2009 letter.  

The December 2009 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the December 2009 letter, and opportunity for the Veteran to respond, the May 2011 SOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim).  
	
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of a March 2010 VA audiology examination; as discussed in more detail, below.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his wife and son.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the analysis below, audiometric findings of additional frequencies beyond 4000 Hertz are sometimes provided.  While these are not considered in order to determine whether the Veteran meets the standards for hearing loss under 38 C.F.R. § 3.385, they are provided here for further reference as they are cited by the Veteran's March 2010 VA examiner.

The Veteran asserts that he has hearing loss and tinnitus which is due to his active duty service.  Specifically, in his December 2009 claim the Veteran wrote that while stationed with the A Co. 14th Combat Engineers in Seoul, Korea he was exposed to extremely loud noises from tanks, artillery, and rounds falling close to his position.  In his May 2010 notice of disagreement the Veteran wrote that while he was trained in automobile maintenance after returning from the Korean War Zone, his bilateral hearing loss and tinnitus occurred while serving in the Korean War and prior to any training that he received in automobile maintenance.  Also, in January 2010 statements both the Veteran's wife (R.R.) and son (R.D.R.) wrote that the Veteran had suffered from hearing loss for many years.  Notably, the Veteran's wife wrote that she had been married to the Veteran since July 1952 and that he had been complaining of ringing or buzzing in his ears since he was discharged from military service.  The Veteran's son wrote that he had noticed a significant difference in the Veteran's hearing in the last three to four years.    

In this case, the service treatment records show that whispered voice tests were conducted during the Veteran's August 1950 enlistment and August 1953 separation examinations, whispered voice tests were found to be 15 out of 15 on both occasions.  No audiometric testing was then conducted.  

Post service, the report of a July 2009 audiology evaluation reflects that the Veteran underwent a comprehensive audiometric evaluation administered during the Veteran's previous visit to an outside fee audiology clinic which demonstrated a mild to severe bilateral sensorineural hearing loss, which was determined to be amenable to amplification in the form of hearing aids.  He was subsequently fitted for hearing aids later in July 2009.  

In the report of a March 2010 VA audiological evaluation, the VA examiner noted that the Veteran's claims file was available and reviewed.  Audiometric testing performed at that time revealed the following  pure tone thresholds, in decibels:





500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
35
50
60
70
Left Ear
45
45
50
60
70

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
53.75
Left Ear
56.25

Speech Recognition
Right Ear
72%
Left Ear
64%

The VA examiner (an audiologist) diagnosed bilateral sensorineural hearing loss and bilateral intermittent tinnitus. 

During his examination, the Veteran stated that he had suffered from hearing loss since 1960, during his military service.  He described the symptoms of ringing in ears and hearing loss.  He was treated with hearing aids.  With regard to functional impairment the Veteran complained of difficulty hearing conversations and watching television.  The Veteran reported a history off tinnitus since 1953 following in-service exposure to loud noises.  He stated that the tinnitus was recurrent/intermittent in both ears.  The tinnitus recurred at the frequency of four times per week and each episode lasted for one hour.  His duties during military service consisted of combat engineer.  He fired weapons with his right hand and did not use any hearing protection.  He did not require a hearing conservation program.  

The Veteran reported that, after military service, he worked doing the following jobs:  (1) beverage distributor for 38 years without hearing protection; he did not enter a hearing conservation program, and (2) truck driver for one year without hearing protection; he did not enter a hearing conservation program.  He did not report any exposure to loud noise outside of military service.  He had no family history of ear disease, no previous history of ear disease, no history or head trauma, and no history of ear trauma.  

The VA examiner noted that the Veteran's service treatment records included reports of enlistment and separation examinations which show normal results on whispered voice testing.  The examiner stated that based upon the above, it was his opinion that the Veteran's hearing loss and/or tinnitus were not related to the Veteran being a mechanic during military service.  The stated rationale was that the Veteran's hearing was normal upon entering and upon discharge from the military.    

In a March 2010 addendum the VA examiner again opined that because the Veteran had normal hearing upon entrance and discharge from the military, it was less likely than not that the Veteran's current hearing loss was related to his noise exposure in the military.  The examiner wrote that noise exposure does not always cause hearing loss.  Hear loss from noise exposure occurs at the time of the exposure and not years later based on current scientific knowledge.  The Veteran did have post military occupational noise exposure as well.  With regard to the tinnitus the examiner wrote that the Veteran's tinnitus was likely the result of his current hearing loss.  The examiner conceded that some tinnitus occurred in 1953 after noise exposure as it is common for short term tinnitus to occur after any noise exposure.  However, the examiner opined that the tinnitus from 1953 was not persistent as the Veteran had normal hearing from time of his discharge from military service.  

Considering the totality of the evidence of record, the Board finds that competent, probative evidence weighs against the claims for service connection for hearing loss and tinnitus.

The Board acknowledges that the post-service treatment records, beginning in approximately July 2009, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability, as defined under 38 C.F.R. § 3.385.  Subsequent private audiometric tests from private audiologist and the Veteran's March 2010 VA examiner confirm hearing loss disability.  Likewise, the evidence-to include the Veteran's own assertions-support a finding that the Veteran currently experiences tinnitus.  However, the record simply does not persuasively establish that there exists a medical nexus between any such current disability and service.  

Service treatment records document no complaints, findings, or diagnosis relative to either hearing loss or tinnitus.  While the Board is cognizant of the fact that the Veteran's service examiners utilized whispered voice tests, which may not reveal high-frequency hearing loss, there is no documented complaint of hearing loss until July 2009.  Moreover, the evidence does not contain any competent and credible opinions that the Veteran's hearing loss or tinnitus is etiologically related to the in-service noise exposure or to any other injury incurred during active duty service.  

In this regard, the Board notes that the March 2010 VA examiner opined that the Veteran's hearing loss and tinnitus were not related to his military service.  The VA examiner is found to have been fully informed by the Veteran's claims file and service treatment records and cites relevant medical findings in her opinion.  She additionally provided rationale for her findings that the Veteran's hearing loss and tinnitus are not due to service, noting that the Veteran's service treatment records were negative for hearing loss and there were no complaints of hearing loss until years after service in addition to the fact that hearing loss from noise exposure occurs at the time of the exposure and not years later based on current scientific knowledge.  While the examiner opined that tinnitus is likely secondary to hearing loss, such a statement provides no basis for an award of service connection where, as here, service connection for the primary disability (here, hearing loss) has not been established.

The Board acknowledges that laypersons, like the Veteran, are competent to report on matters observed or within his or her personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465-470 (1994).  Specifically, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish, on the basis of his own assertions (see Charles v. Principi, 16 Vet. App. 370 (2002)), and that, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection (see, e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the evidence of record simply does not persuasively demonstrate that the Veteran has experienced tinnitus since service, as is now asserted in connection with the claim for monetary benefits.  Here, the Veteran's admission to the March 2010 VA examiner that he had noise exposure working as a truck driver in his post-service occupation as a landscaper, along with the passage of time between the Veteran's separation from service and the actual documentation of hearing loss and tinnitus, are factors that tend to weigh against the claims.  See Maxson v. Gober, 230 F.3d 1330, 13333 (Fed. Cir. 2000).  

Notably, the March 2010 VA examiner considered the Veteran's current assertions and still rendered a negative opinion for each disabilities under consideration.  This  probative opinion weighs against the Veteran's assertion that hearing loss and tinnitus are due to in-service noise exposure.   Significantly, there is no competent, contrary opinion of record, i.e., one that, in fact, supports the claims.  In this regard, the Board points that post-claim medical records which reflect the Veteran's own reported history as to the onset of his hearing loss and tinnitus do not constitute competent medical evidence of the required nexus.   See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, these notations do not provide persuasive support for either claim.  

Furthermore, to whatever extent the Veteran, his wife, his son and/or his representative assert that there exists a medical relationship between current hearing loss disability and/or tinnitus and the Veteran's service, such assertions provide no basis for allowance of the claim.  Matters of diagnosis and etiology of medical disabilities are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Neither the Veteran, his wife, his son, nor his representative is shown to have the medical training or expertise needed to render a probative opinion on such a medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all of the foregoing reasons, the Board finds that the claims for service connection for hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has again considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


